 1   BROWN AND SEELYE PLLC                                       HONORABLE MARY JO HESTON
     Ellen Ann Brown Esq.                                            HEARING DATE: April 9, 2020
     Susan H. Seelye Esq.                                                      TIME: 1:00 pm
 2   744 South Fawcett Ave                                         RESPONSE DATE: April 2, 2020
     Tacoma, WA 98402                                                           Chapter 13
     Telephone 253-573-1958                                                    Tacoma, WA
 3   Facsimile 253-274-1200

 4                 IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT COURT OF WASHINGTON
 5

 6
     Re
                                                       In Chapter 13 Proceeding
 7
     SUZIE JANE EDWARDS
     Aka SUZIE JANE HONG                               No. 15-41510-MJH
 8
                                                       RESPONSE TO SPECIALIZED LOAN
 9
                      Debtor(s)                        SERVICING LLC’s MOTION FOR RELIEF
     ______________________________                    FROM STAY
10

11
     COMES NOW the above-referenced debtor(s) through their attorneys of record and
     states:
12
       Specialized Loan Servicing LLC brought this Motion for Relief from Stay on the month
13
     that Plan was set to discharge and there is no reasonable reason to do so other than to
14
     incur additional fees and debts for the Debtor. The Debtor will be current with her
15
     payments as of the date of the hearing and requests that the Motion be Denied,
16
     however she does not want to extend her Plan past the 60 month period or incur
17

18   additional fees and costs waiting for the payments to be processed. It is requested that

19   the Motion be denied in its entirety. If it cannot be denied in its entirety then the Debtor

20   will agree to the Relief from Stay in order to complete her Plan.

21        Dated March 19, 2020.
22
          /s/ Ellen Ann Brown
23
          ____________________________________
24        ELLEN ANN BROWN WSB#27992
          Attorneys for Debtor(s)
25
     RESPONSE      Page 1                                                 BROWN and SEELYE PLLC
                                                                         744 South Fawcett Ave.
                                                                             Tacoma, WA 98402
                                                                                253-573-1958
